Citation Nr: 1714962	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-34 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic low back strain, claimed as back injury, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection residuals of right ankle sprain, claimed as leg injury, and, if so, whether service connection is warranted.  

(A separate decision will be issued with respect to the Veteran's claim for entitlement to nonservice-connected improved pension benefits, to include whether the Veteran's income is excessive.)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an October 2006 Rating decision, the RO confirmed and continued the previous denials of service-connection for chronic low back strain, claimed as back injury, and residuals of right ankle sprain, claimed as leg injury.  

In a November 2007 rating decision, the RO denied service connection for chronic low back strain, claimed as back injury, and residuals of right ankle sprain, claimed as leg injury and denied entitlement to nonservice-connected pension.  
In a July 2009 statement of the case (SOC), the RO appeared to reopen the claims regarding service connection for chronic low back strain, claimed as back injury, and residuals of right ankle sprain, claimed as leg injury and addressed the matters on the merits.  As for the characterization of the appeal, it is noted that, regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the previously denied claims for service connection for chronic low back strain, claimed as back injury, and residuals of right ankle sprain, claimed as leg injury has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for chronic low back strain, claimed as back injury and residuals of right ankle sprain, claimed as leg injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in September 1996, the RO denied the Veteran's claims of entitlement to service connection for chronic low back strain, claimed as back injury, and right ankle sprain, claimed as leg injury.

2.  The Veteran neither appealed the September 1996 rating decision nor submitted new evidence within the one year appeal period.

3.  In October 2006, the RO issued a rating decision in which it declined to reopen the claims for service connection for low k and right ankle disabilities; although the Veteran did not submit a notice of disagreement within one year of the notice of that decision; the decision did not become final because additional evidence was submitted and there was no determination as to whether this evidence was new and material.

4.  Evidence associated with the claims file since September 1996 is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for chronic low back strain, claimed as back injury, and right ankle sprain, claimed as leg injury.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision that denied service connection for chronic low back strain, claimed as back injury, and right ankle sprain, claimed as leg injury is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for chronic low back strain, claimed as back injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for right ankle sprain, claimed as leg injury.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1996, the RO denied the Veteran's claim for service connection for back and right ankle sprains on the basis that the claims were not well-grounded.  The Veteran did not submit a Notice of Disagreement or new evidence within one year of the notice of that decision.  Cf. 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received during the appeal period after a rating decision, the claim will be readjudicated); see Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the September 1996 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2016). 

At the time of the September 1996 rating decision, the RO noted that the Veteran was treated for back strain, presumably low back, in May 1968 after lifting boxes.  The Veteran's separation examination dated in June 1969 showed no findings or complaints of a chronic low back condition.  The Veteran was last treated by First Chiropractic in December 1986 for an undisclosed condition.  He was treated in 1988 at Chandler Regional Hospital for cervical and lumbar strain.  A VA treatment report dated in April 1995 noted a 1-2-year history of low back pain with pain to right leg.  During the July 1996 VA examination, X-ray results showed a normal lumbosacral spine.  The Veteran grunted with pain on forward flexion and extension was limited to 5 degrees.  He complained of constant low back pain with radiation down his right leg.

In regard to the Veteran's right ankle, the RO noted that the Veteran was treated for a right ankle sprain in August 1968.  A June 1969 separation examination showed no findings or complaints referable to a chronic right ankle condition.  The July 1996 VA examination showed that there was full painless range of motion of the right ankle.  X-ray results showed possible minimal sclerosis in the distal fibula consistent with an old fracture.

The RO found that the evidence received in connection with the claims failed to establish any relationship between chronic low back strain, claimed as back injury, and residuals of right ankle sprain, claimed as leg injury, and any disease or injury during military service; therefore, the claims were not well-grounded.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104 (b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In May 2006, well beyond the one year appeal period after the September 1996 rating decision, the Veteran and his then representative sought to "reopen claim for SC back and leg injuries."  

VA treatment records dated in July 2006 show that the Veteran was seen for complaints of low back pain radiating into his right leg.  

In an October 2006 rating decision, the RO in the absence of chronicity of this condition during service and no new evidence which showed that these conditions were incurred in or aggravated by military service, the previous denial of service connection for chronic low back and right ankle sprain was continued.  The Veteran was notified of the decision in a letter issued that month.



In a June 2007 statement in support of claim, the Veteran asked that his claims be "reinstated" because he had not received the 2006 RO decision; and he was entitled to service connection.  He provided VA with an updated address.  In an income, net worth and employment statement received a few days later the Veteran contended that a low back and left ankle disability, among other conditions, prevented him from working.  In statements received at approximately the same time, the Veteran's representative reported that the Veteran had expressed a willingness to report for a VA examination in connection with his claims and asked that they claims be "reconsidered."

Although the Veteran did not submit an explicit notice of disagreement with the October 2006 rating decision, new evidence was received during the appeal period and there was no determination until the November 2007 rating decision as to whether this evidence was new and material.  The courts have held that if evidence is received during the appeal period, the appeal period is not tolled until there is a determination as to whether the evidence is new and material.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Mitchell v. McDonald, 27 Vet. App. 431 (2015).  The question in this case is, therefore, whether new and material evidence has been received since the last final decision in 1996.

VA treatment records dated in July 2007 note the Veteran's complaints of chronic low back pain and an injury in service.  In October 2007, he sought treatment at the emergency department for complaints of severe lower back pain that has been ongoing since 1968 or 1969, when he injured his back in service.  He reported that he had radiating pain down his right leg.  

On VA general medical examination in October 2007, the examiner noted a history of the Veteran injuring his lumbar spine and fracturing his right ankle in 1968 while on carrying ammunition coming down a hill.  Regarding the Veteran's back and right ankle, there was decreased endurance for prolonged weight bearing and impact activities.  X-ray results revealed mild degenerative arthritic disease at L4-L5 and L5-Sl. 

In November 2007 correspondence, the Veteran reported back pain shooting down his right leg causing him to hunch over and limp.  He reported that his back had been tender since his fall in 1967.  He claimed that he had had back and right ankle pain since 1968.  He stated that his symptoms had gradually become worse since that fall.  

VA treatment records received in November 2007 include a physical therapy Consult that noted the Veteran's complaints of low back pain and radiating pain down the right lower extremity, which had been present since 1967 or 1968.  He reported an initial injury in service when he fell down a hill and injured his back, and broke his ankle.  

In the November 2007 rating decision, the RO denied the claims finding that in the absence of chronicity during service; or new evidence that showed these condition were incurred in, or aggravated by, military service, the previous denial of service connection for chronic low back and right ankle sprain was continued.

The evidence that has been added to the Veteran's claims file since the September 1996 decision is new in that it had not previously been submitted.  These records indicate that the Veteran has had back and right ankle/leg problems intermittently since service.  The Veteran also reported continuity of symptoms since his injury in service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in September 1996 rating decision it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is both new and material and the claims are reopened.  38 C.F.R. § 3.156 (a).




							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for low back strain, claimed as back injury is reopened, and to this extent, the appeal is granted.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for residuals of right ankle sprain, claimed as leg injury is reopened, and to this extent, the appeal is granted.


REMAND

The finding of new and material evidence, entitles the Veteran to a new examination.  Shade.  The Veteran was afforded a VA General Medical examination in October 2007.  The examination report indicates that the Veteran had current problems with his back and right ankle/leg.  The examiner did not offer an opinion regarding the relationship between the current back and right ankle/leg disabilities and service.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his low back or right ankle disabilities.  

Ask the Veteran to provide necessary authorizations.  If any requested records are not available, or if the search for any such records otherwise yields negative results, the Veteran should be informed of the efforts made to obtain the records, and what actions will be taken with regard to his claims.  The Veteran may submit medical records directly to VA. 

2.  Arrange for a VA examination to determine whether any current back or right disabilities identified at any time since 2006 (even if not shown on the current examination) are the result of any event in service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should respond to the following: 

For each low back or right ankle/leg disability identified since 2006, opine whether it is at least as likely as not (50 percent or greater probability) the result of an injury or disease in service, to include in-service treatment in May 1968 for back strain, a moderately severe right ankle sprain in August 1968, and complaints of back trouble in September 1968.

The examiner should note the Veteran's in-service and post-service medical treatment records as well as July 1996 and October 2007 VA medical examinations.  

The Veteran is competent to report in-service injuries and symptoms; regardless of whether these events or symptoms are documented in the medical records.

The examiner should opine whether if the Veteran's reports were accepted, they would be sufficient (in conjunction with the other evidence of record) to link a current back or right ankle disability to an injury or disease in service.  The examiner should also sate whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting clinical records is generally an insufficient reason to reject the Veteran's reports, unless the existence of such records would be medically expected.

If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


